Earl Warren: Number 17, United States petitioner versus the Donruss Company. Mr. Braunstein.
Richard L. Braunstein: May it please the Court. I believe the impression was left yesterday that a taxpayer in this case accumulated a substantial amount of funds and the sole purpose was the avoidance of tax but that was not the decision of the court below. The first inquiry is whether the accumulation exceeds the reasonable needs of taxpayer's business. But this phrase has come to me in the fixed, definite, and certain needs of the business or written obligation of the taxpayer. It's a test which the Government has tried to restrict as closely as possible.
Abe Fortas: But we know, do we have that before us or don't, isn't the matter issue before us the Government's request for an instruction the denial of that instruction then the action of the Court of Appeals in reversing for further procedures pursuant to the standard that it laid down?
Richard L. Braunstein: I think you're correct.
Abe Fortas: And all of these being with respect to the question of purpose or intent.
Richard L. Braunstein: That's correct. This issue is not before the Court but I think it's pertinent in terms of the effect of what the Government proposes to ask this Court to set the test because in circumstances like this, the jury found that the taxpayer did not have fixed and definite purposes but they held that he did not have a tax avoidance purpose. The taxpayer stated that he had plans for expansion, he intended to buy stock in a distributor and the theory we can infer believe that this was the purpose motivating his conduct. So, while it was not fixed, definite, and certain, nevertheless, it was a permissible purpose and the facts were that the taxpayer did purchase $380,000.00 worth of the distributor's stock that the taxpayer did expand and it was because of this expansion and purchase that the taxpayers continue to be successful but the critical point is that it's the Government's position that in adopting the A purpose test, you would then ask the taxpayer only two questions. Number one, if the distribution was made to you would it be taxable? Number two, were you aware that if a distribution was made to you it would be taxable? And if both of those answers were yes, then it's my understanding that regardless of the fact that taxpayer's purpose is dominant purpose the whole purpose of the accumulation was for expansion to preserve and expand the business that nevertheless the penalty would apply.
Abe Fortas: Well, the Government would not agree with that characterization, would it?
Richard L. Braunstein: I haven't heard them deny that characterization.
Abe Fortas: Because it's not whether the effect of the distribution would be to subject the stockholder to tax but whether that was one of the motives and --
Richard L. Braunstein: That's not --
Abe Fortas: -- withholding the distribution.
Richard L. Braunstein: I don't regard that that is what the Government is asking this Court to rule on. I think they say very clearly that if the avoidance of tax is one of 100 purposes regardless of its significance then the tax applies and how do you determine what do you mean by avoidance of tax? Well, avoidance of tax is knowledge that a distribution results in taxable income and the whole thrust of the Government's argument and our argument here is such a test really rights out the purpose test because this --
Abe Fortas: I guess it gets pretty abstruse but and maybe those difference between and what we're struggling with is a shading between the words “purpose, effect and motive.”
Richard L. Braunstein: I think that is correct and it's basically our position that the Sixth Circuit correctly characterized the test in terms of the dominant and impelling motive. It's -- I think one of the difficult things is the burden of proof that the taxpayer has and if you enunciate a test other than the dominant or impelling test whether it has any meaning because once the Court finds that an accumulation is beyond the objectively reasonable needs of the business we're face or the taxpayer is face with a determinative presumption. He has to go forward and prove in very heavy burden that this was not the purpose. He obviously cannot say, “Well, that was not my purpose. I don't think that carries the burden.” I think he's compelled to give specific and definite reasons as it relates to his motivation. Now, as a practical matter, these cases are tried four or five years after the year in issue and he cannot fabricate. I -- I think there is -- the Government is concerned about that these are subjective matters that there is no objective way to determine or test the testimony of the taxpayer. But this is not true. He's talking about a situation of his intentions of his plans and we're viewing these four or five years after and he -- when he says must be susceptible to objective verification or reason. And it's out position that it's only through utilization of the dominant or impelling test that there is any meaning in the phrase avoidance of the purpose that any other test just puts an impossible burden on the taxpayer and I think this is why we believe the Government's position and I think it's very clear when I say, “One out of 100.” That's enough to carry today. That is their position.
Byron R. White: But it's only their position against the background of a finding that the accumulation was and serves that frame of reference and by objective standards and unreasonable accumulation.
Richard L. Braunstein: I don't gather that from the record. I think the Government's position in A purpose that if avoidance of the taxes A purpose.
Byron R. White: You mean in -- you mean the jury wouldn't have to find that there was an unreasonable accumulation?
Richard L. Braunstein: I think the jury would have to find additional --
Byron R. White: Well, that's what I mean.
Richard L. Braunstein: Yes.
Byron R. White: Before you -- before the taxpayer goes out the window in the Government's position it has to be bound of the accumulation were unreasonable.
Richard L. Braunstein: Unreasonable and our point is that --
Byron R. White: And once it's found that the reasonable objectively there is a no reason in terms of the needs of the business or to the extent that it's unreasonable?
Richard L. Braunstein: No, I don't think that's true. When you talk about the unreasonable means of the business, that phrase has been determined as requiring fixed, definite, and certain needs, something that is susceptible to a knowledge that this is going to require a liability. Now, if the Court if we had a more liberal view of the unreasonable --
Byron R. White: But you do concede that if it's necessary to find that the accumulation was unreasonable?
Richard L. Braunstein: That's correct.
Byron R. White: Then what the taxpayer is claiming as justification for this accumulation has been turned to be unreasonable and he is giving an unreasonable reason for the accumulation.
Richard L. Braunstein: I think it's --
Byron R. White: And it maybe that that is a matter of subjective and then he thought that he needed this much money for that purpose and you say that that's subjective attitude should be some room for that. Is there room for you to prove that it in the case?
Richard L. Braunstein: I would think so because one of the things that concerns me or disturbs me is that in testing what is unreasonable. That's not a very broad test. It's rather limited and I think the whole thrust of our argument in terms of the unreasonable test --
Byron R. White: Well, what if weren't though?
Richard L. Braunstein: I think if it were not I think you'd have fewer cases going on the purpose test. I think what you really getting here is expansion problem. The taxpayer that intends to expand desires to diversify but under the unreasonable test cannot satisfy it because he does not his plans have not matured to the state required by the statute. And our position is in view of the fact that this is what the unreasonable test is to then adopt in -- purpose test precludes a taxpayer from expanding.
Byron R. White: But if the court, if a judge or jury found the accumulation of the unreasonable by whatever applicable standards there were you're suggestion is that nevertheless a taxpayer should be allowed not to be taxed on the unreasonable accumulation because he had a good faith view that this was -- that his business needed these accumulation?
Richard L. Braunstein: Correct. I think what we're saying that whatever his motivation is he's not looking to avoid tax but he honestly believes that --
Abe Fortas: Mr. Braunstein, consideration that bothers me in this case following the quote by Mr. Justice White, is it's arguable that the standard adopted by the Court of Appeals in what you're contending here is contrary really to what the Congress expressly provided and that in a way it undermines the specific language of Section 533 (a). And 533 (a) really makes the test of that intent to avoid stockholder tax a very minor consequence as I read it, it says that once you find that the earnings of the corporation are permitted or accumulate beyond the reasonable needs of the business that that “shall be determinative of the purpose to avoid the income tax with respect to shareholders unless the corporation by the preponderance of the evidence shall prove to the contrary.” Now, those are very rugged standards but they're Congress' standards whether one makes a good, bad, or indifferent they are in the law.
Richard L. Braunstein: Well, I agree with you and I think they are very difficult standards and what we're saying is that in the Government's view to adopt an A purpose test really writes out any opportunity of the taxpayer to attempt to meet that standard.
Abe Fortas: Well, even if you assume that if you go the other way and adopt a dominant purpose test as the Court of Appeals did below and as you're agreeing would seem to go to the opposite extreme and to undermine what seems to be the fairly obvious intention of the Congress?
Richard L. Braunstein: I view that really as a burden of proof aspect that Congress created making it most difficult for the taxpayer once a determination has been made that the accumulation exceeds the “reasonable needs” of the business that a very difficult burden is placed on the taxpayer. And in terms, the taxpayer then has -- is given one last opportunity as I view it to show that his conduct was not motivated by what Congress -- the avoidance of tax that it was motivated by something else and that if we adopt the A purpose test, I --
Abe Fortas: There's something else being a reasonable needs of the business but as my brother White was pointing out that if you can show that this accumulation was needed for the reasonable needs of the business you never get to the question of --
Richard L. Braunstein: You never get to that but on the other hand, the reasonable needs of the business have been construed by the regulation and the courts and then the instruction to be fixed definite. And there are many taxpayers if they do want to go on an expansion program at the end of any particular year. It's maybe completely fortuitous that they have advanced to this stay. And what we're saying is that if you accept the Government's interpretation in effect you're just preventing a taxpayer whose legitimate purpose is the expansion and diversification of his business from pursuing that point of view.
Abe Fortas: And the problem that I'm putting to you is raised simply whether your argument is properly addressed to this Court or to the Congress?
Richard L. Braunstein: Well, I --
Abe Fortas: (Voice Overlap) Let's down the matter of unraveling what the Congress really intended what the spiritual thrust of the legislation is?
Richard L. Braunstein: Well, I think the spiritual thrust of the regulation in going back historically was to get at corporations that the primary purpose was the formation for matters not germane to the corporate function but to tax avoidance. I think that really is the thrust. And what we're saying here is that this interpretation is not inconsistent with that thrust. What it does is permit the closely held corporation to compete with the public corporation. And in no way do I view the test enunciated by the Sixth Circuit as inconsistent with his basic purpose. I think the Second Circuit recognize the fact that this statute should not be construed in consistent with the antitrust laws that it recognize that the philosophy of Congress, I think rather than being hindered by the interpretation of the Sixth Circuit has actually helped. Because I think it is consistent with permitting competition and permitting that closely held corporation to compete. We are not arguing for a standard which permits tax avoidance. We're arguing for a standard which permits the closely held corporation to compete with the public company to diversify and expand and to that extent, I submit it is completely consistent with the congressional purpose of the statute.
Potter Stewart: Are you referring to the Government's position as the A purpose position? I want to be sure I understand what you're talking.
Richard L. Braunstein: That's correct. Their position is that as I understand that that a statute applies if A purpose was the avoidance of tax and the way to test A purpose is that if an individual knows the distribution will result in taxable income.
Potter Stewart: It's a, it's not any purpose?
Richard L. Braunstein: It's A purpose.
Potter Stewart: I thought it was a reference to subsection A of the statute (Voice Overlap).
Richard L. Braunstein: No, I'm sorry.
Potter Stewart: Yes.
Richard L. Braunstein: And our position is that you're really writing out the statute. You might as well under then interpretation just have a statute which says that if there is an accumulation beyond the reasonable needs of the business the tax applies period because if you accept that interpretation, the rest is just surplusage. I can't see any meaning for it all.
Hugo L. Black: If you were the judge, the trial judge on the charge to the jury, how would you define that duty to find whether it was reasonable or unreasonable?
Richard L. Braunstein: Under the statute?
Hugo L. Black: Yes, of course.
Potter Stewart: I think under the statute that the judge would have to state that to find that it is reasonable you would have to find that the taxpayer had fixed and definite commitments. He had contracts which require the expenditure of these funds. The fact that taxpayer intended whether you believe he intended or not to expand and diversify or was attempting to diversify does not qualify under the reasonable accumulation test.
Hugo L. Black: How much would motive have to do with your charge if you were charging about reasonable and how much would you do it on the basis?
Richard L. Braunstein: I think motive --
Hugo L. Black: What they have to determine whether it's reasonable without regard the motive?
Richard L. Braunstein: That's correct. The motive with only be important on the avoidance of the purpose test and it's our position that the proper instruction is that the motive resulting in a substantial penalty should be the motive controlling the actions of the taxpayer.
Hugo L. Black: What then Congress intend that to hit straight and letting a tax authority or somebody determine whether they have accumulated more than what's reasonable of these and its purposes?
Richard L. Braunstein: I don't think -- I think ultimately it's a jury or a court question. I think it first blush the revenuation does come in and make the determination as to whether the accumulation was reasonable or unreasonable in terms of the defying standard.
Hugo L. Black: Well, then it put difficult general with tax cases to jury (Voice Overlap) --
Richard L. Braunstein: I think it is.
Hugo L. Black: -- to prove the mind and find out how many of the dominant purposes was one thing and how many was another?
Richard L. Braunstein: I think -- I'm not suggesting that it's an easy test but the Court has done it in the Allen v. Trust Company of Georgia case involving transfers and contemplation of death. This Court did it in Duberstein in terms of what is a gift when it searched. I think in Duberstein, the Court refused to come up with an easy test but said, “You've got to search for dominant, controlling, and impelling motive.” And we're asking the Court or this test presents no more of a difficulty then this Court does addressed itself to in Duberstein and Trust Company of Georgia where it did accept the dominant and impelling test.
Hugo L. Black: Well, suppose the company was a $2,000.00 corporation and it sold $2 million worth of product, goods whatever it was? It made a million and a half profit. Would the motive of the men who say that a million and a half didn't pay everything out have anything to do with what the jury should find?
Richard L. Braunstein: I think it's required under the statute.
Hugo L. Black: You do?
Richard L. Braunstein: Yes, I do sir.
Byron R. White: What the -- I think the jury is structured to (Inaudible) -- I think it's a matter of actual (Inaudible) the jury is saying, “Well, it's not unreasonable accumulation here” but nevertheless the taxpayer still wins because he had a -- he just made a mistake. Do you think it's a -- how is your experience with the jury if the judge going to be against that finding?
Richard L. Braunstein: I think our experience quite frankly would be and most tax practitioners have focused everything in trying to convince the trier of the fact.
Byron R. White: That it is an unreasonable?
Richard L. Braunstein: That it is an unreasonable but you then get into a very difficult question if the courts restrict what is reasonable and what is not that you only have one last refuge. And what really concerns us --
Byron R. White: But how is that -- how offer you're going to -- I'm just wondering how significant this whole argument is, what's that last refuge worth once the finding about reasonableness --
Richard L. Braunstein: Well, we think it's more substantial in terms of the possibility of the closely held company --
Byron R. White: And I gather the government would think so to or it would be (Voice Overlap).
Richard L. Braunstein: It would not -- it would not --That's correct.
Byron R. White: I guess what it means is that there probably would be more trials, more efforts to -- the necessity of making more settlements?
Richard L. Braunstein: We say it's a small price to pay for a competitive society. Thank you.